UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2001 Commission File Number 33-83618 SELKIRK COGEN PARTNERS, L.P. (Exact name of Registrant (Guarantor) as specified in its charter) Delaware 51-0324332 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) SELKIRK COGEN FUNDING CORPORATION (Exact name of Registrant as specified in its charter) Delaware 51-0354675 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) One Bowdoin Square, Boston, Massachusetts 02114 (Address of principal executive offices, including zip code) (617)788-3000 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE ACT: None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No As of August 7, 2001, there were 10 shares of common stock of Selkirk Cogen Funding Corporation, $1 par value outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of June 30, 2001 and December 31, 2000 1 Consolidated Statements of Operations for the three and six months ended June 30, 2001 and 2000 2 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2001 and 2000 3 Notes to Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations 8 Liquidity and Capital Resources 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 PART II. OTHER INFORMATION Item 6. Exhibits and Reports on Form 8-K 15 SIGNATURES 16 i SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (in Thousands) (unaudited) June 30, December 31, 2001 2000 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 2,866 $ 3,187 Restricted funds 4,420 2,988 Accounts receivable, net of allowance of $196 and $174 18,139 20,097 Due from affiliates 647 3,882 Fuel inventory and supplies 8,726 6,693 Other current assets 1,256 436 Total current assets 36,054 37,283 PLANT AND EQUIPMENT: Plant and equipment, at cost 373,304 372,443 Less: Accumulated depreciation 93,344 87,119 Plant and equipment, net 279,960 285,324 LONG-TERM RESTRICTED FUNDS 25,509 27,833 DEFERRED FINANCING CHARGES, net of accumulated amortization of $8,349 and $7,789, respectively 7,942 8,502 TOTAL ASSETS $ 349,465 $ 358,942 LIABILITIES AND PARTNERS' DEFICITS CURRENT LIABILITIES: Accounts payable $ $ 49 Accrued bond interest payable 362 368 Accrued expenses 17,583 21,156 Due to affiliates 2,308 635 Current portion of long-term bonds 11,673 11,062 Current portion of liability for foreign exchange contracts 3,035 Total current liabilities 34,961 33,270 LONG-TERM LIABILITIES: Deferred revenue 4,950 5,304 Other long-term liabilities 7,161 7,250 Long-term bonds - net of current portion 356,143 362,764 Liability for foreign exchange contracts - net of current portion 5,519 Total liabilities 408,734 408,588 COMMITMENTS AND CONTINGENCIES PARTNERS' DEFICITS: General partners' deficits (494) (485) Limited partners' deficits (50,221) (49,161) Accumulated other comprehensive income (8,554) Total partners' deficits (59,269) (49,646) TOTAL LIABILITIES AND PARTNERS' DEFICITS $ 349,465 $ 358,942 See notes to consolidated financial statements. 1 SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in Thousands) (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, 2001 2000 2001 2000 OPERATING REVENUES: Electric and steam $ 45,927 $ 44,659 $ 107,511 $ 92,740 Fuel revenues 11,750 7,611 16,639 20,115 Total operating revenues 57,677 52,270 124,150 112,855 COST OF REVENUES: Fuel and transmission costs 32,401 31,121 72,855 65,399 Other operating and maintenance 7,165 3,674 10,505 7,052 Depreciation 3,124 3,149 6,238 6,258 Total cost of revenues 42,690 37,944 89,598 78,709 GROSS PROFIT 14,987 14,326 34,552 34,146 OTHER OPERATING EXPENSES: Administrative services, affiliates 539 666 970 1,353 Other general and administrative 709 668 1,314 1,042 Amortization of deferred financing charges 280 286 560 571 Total other operating expenses 1,528 1,620 2,844 2,966 OPERATING INCOME 13,459 12,706 31,708 31,180 INTEREST (INCOME) EXPENSE: Interest income (667) (840) (1,305) (1,468) Interest expense 8,266 8,427 16,537 16,856 Total interest expense, net 7,599 7,587 15,232 15,388 Income before cumulative effect of a change in accounting principle 5,860 5,119 16,476 15,792 Cumulative effect of a change in accounting principle 7,866 NET INCOME $ 5,860 $ 5,119 $ 16,476 $ 23,658 NET INCOME ALLOCATION: General partners $ 59 $ 51 $ 165 $ 237 Limited partners 5,801 5,068 16,311 23,421 TOTAL $ 5,860 $ 5,119 $ 16,476 $ 23,658 See notes to consolidated financial statements. 2 SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in Thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, 2001 2000 2001 2000 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,860 $ 5,119 $16,476 $ 23,658 Adjustments to reconcile net income to net cash provided by operating activities: Cumulative effect of a change in accounting principle (7,866) Depreciation and amortization 3,404 3,426 6,798 6,820 Loss on sale of equipment 32 32 Increase (decrease) in cash resulting from a change in: Restricted funds 3,353 2,836 892 2,037 Accounts receivable 922 1,691 1,958 (3,594) Due from affiliates 1,660 (784) 3,235 (906) Fuel inventory and supplies (1,860) (48) (2,033) 106 Other current assets (911) 20 (820) (38) Accounts payable (137) 216 (49) (1,733) Accrued bond interest payable (8,277) (8,431) (6) (3) Accrued expenses (984) (102) (3,573) 2,483 Due to affiliates 1,645 (192) 1,673 221 Deferred revenue (177) (167) (354) (343) Other long-term liabilities 731 730 (89) 1,460 Net cash provided by operating activities 5,261 4,314 24,140 22,302 CASH FLOWS FROM INVESTING ACTIVITIES: Plant and equipment additions (650) (282) (916) (657) Proceeds from disposal of plant and equipment 10 10 Net cash used in investing activities (640) (282) (906) (657) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted funds 20,103 18,151 Distributions to partners (17,545) (18,980) (17,545) (18,980) Repayment of long-term debt (6,010) (3,021) (6,010) (3,021) Net cash used in financing activities (3,452) (3,850) (23,555) (22,001) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 1,169 182 (321) (356) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 1,697 1,194 3,187 1,732 CASH AND CASH EQUIVALENTS, END OF YEAR $ 2,866 $ 1,376 $ 2,866 $ 1,376 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ 16,543 $ 16,859 $16,543 $ 16,859 See notes to consolidated financial statements. 3 SELKIRK COGEN PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited consolidated financial statements include Selkirk Cogen Partners, L.P. and its wholly-owned subsidiary, Selkirk Cogen Funding Corporation, (collectively the Partnership). All significant intercompany accounts and transactions have been eliminated. The consolidated financial statements for the interim periods presented are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to rules and regulations applicable to interim financial statements. The information furnished in the consolidated financial statements reflects all normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Certain reclassifications have been made to the Consolidated Statement of Operations for the three and six months ended June 30, 2000 to conform with the current periods basis of presentation. Operating results for the three and six months ended June 30, 2001 are not necessarily indicative of the results that may be expected for the year ended December 31, 2001. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Partnerships December 31, 2000 Annual Report on Form 10-K. Note 2.Adoption of New Accounting Pronouncement The Partnership adopted Statement of Financial Accounting Standards (SFAS) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended by SFAS Nos. 137 and 138, on January 1, 2001. This standard requires the Partnership to recognize all derivatives, as defined in the Statement, on the balance sheet at fair value. Under the standard there are three types of hedges: fair value hedges, cash flow hedges, and foreign currency hedges. A fair value hedge is a hedge of the exposure to changes in the fair value of a recognized asset or liability or of an unrecognized firm commitment, that is attributable to its fixed terms. If the derivative qualifies and is designated as a fair value hedge, the accounting treatment dictates that the changes in the fair value of the hedging instrument will be offset against the changes in fair value of the hedged assets, liabilities, or firm commitments attributable to the hedged risk and reflected in the consolidated statement of operations in the current period. A cash flow hedge is a hedge of the exposure to variability in the cash flows associated with a recognized asset or liability, or a forecasted transaction that is attributable to changes in variable rates or prices. If the derivative qualifies and is designated as a cash flow hedge, the accounting treatment dictates that the effective portions of the changes in the fair value of that derivative will be recognized in other comprehensive income, a separate component of partners equity during the hedge period, and will subsequently be recognized in the consolidated statement of operations when the hedged item affects earnings. 4 The Partnership has foreign exchange swaps accounted for as cash flow hedges that are used to economically hedge foreign currency risk associated with future purchases denominated in foreign currencies. Hedge effectiveness is measured at least quarterly. Any ineffectiveness is recognized in the income statement in the period that the ineffectiveness occurs. If a derivative instrument that has qualified for hedge accounting is liquidated or sold prior to maturity, the gain or loss at the time of termination remains in other comprehensive income until the hedged item impacts earnings. The transition adjustment to implement this new standard was a negative adjustment of approximately $9.0 million to other comprehensive income, a component of partners equity and had no affect on net income on January 1, 2001. The ongoing effects will depend on the future market conditions and hedging activities at the Partnership. Below is a table summarizing the quantitative information associated with the cash flow hedges associated with foreign currency contracts for the three and six months ended June 30, 2001. Three Months Ended Six Months Ended June 30, 2001 June 30, 2001 (in thousands)
